Case: 13-60509      Document: 00512495280         Page: 1    Date Filed: 01/09/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 13-60509
                                                                                FILED
                                                                          January 9, 2014
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
ALVIN STEWART,

                                                 Petitioner
v.

DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PROGRAMS,
UNITED STATES DEPARTMENT OF LABOR; TIGRESS
ENVIRONMENTAL & DOCKSIDE SERVICES; LOUISIANA WORKERS’
COMPENSATION CORPORATION,

                                                 Respondents




                             Petition for Review from the
                               Benefits Review Board
                                   BRB No. 12-0425


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
       Alvin Stewart petitions for review of an adverse decision by the Benefits
Review Board (“BRB”) regarding his Longshore and Harbor Workers’
Compensation Act claim. However, the only issue he briefs pertains to Dr.
Bernard, to whom Stewart was sent for an independent evaluation after


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60509   Document: 00512495280     Page: 2   Date Filed: 01/09/2014



                                No. 13-60509
Stewart’s doctor and the employer’s doctors disagreed regarding causation of
Stewart’s back problems. Stewart contends that Dr. Bernard is biased such
that his opinions should have been discounted by the Administrative Law
Judge and the BRB.
      The BRB concluded that it did not need to address the issue of Dr.
Bernard’s alleged partiality: “Because [the treating physician] did not relate
claimant’s continuing back problems to his work injury, claimant has not met
his burden of establishing that his back condition is work-related. Therefore
it is not necessary to address claimant’s allegations with respect to Dr.
Bernard’s alleged partiality.” A.S. v. Tigress Envtl. & Dockside Servs., BRB
No. 12-0425, 2013 WL 2472385, at *3 (DoL Ben. Rev. Bd. May 29, 2013).
Stewart has wholly failed to address the basis for the BRB’s ruling and, thus,
has abandoned the only relevant issue before this court. See United States v.
Charles, 469 F.3d 402, 408 (5th Cir. 2006) (“Inadequately briefed issues are
deemed abandoned.”).
      PETITION FOR REVIEW DENIED.




                                      2